DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
The amendment filed on 09/30/2021 has been entered.  Claims 1-16 have been amended, no claims have been canceled, and no claims have been added, and therefore, claims 1-16 remain pending in the application.

Specification
Applicant has corrected the abstract of the disclosure to be 150 words or less, therefore, the objection of the abstract mailed in the Office action dated 07/29/2021 has been withdrawn.

Claim Rejections - 35 USC § 112
Applicant has amended the claim 14 to positively recite the tri-clamp (TC) limitation and therefore, the 112(b) rejection of claim 14 mailed in the Office action dated 07/29/2021 has been withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The term "essentially" in claims 1, 5, and 15 is a relative term which renders the claim indefinite.  The term "essentially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2-3, 6, 8, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,683,207 A-Waarvik.
Claim 1
“the measuring device comprising a concentration sensor”:  Waarvik discloses sensors 64 subject the withdrawn filtrate to various tests and measurements by which the chemistry of the fermentation process can be continuously monitored and controlled (Col. 4, lines 36-39, Fig. 2).
“a filter”:  Waarvik discloses a filtering element 34, Col. 4, line 4, Fig. 2).
“an extraction line; and a pump”:  Waarvik discloses an extraction line (conduit 26, Col. 3, line 62, Figs. 1 and 2).  Further, Waarvik discloses a pump 28, Col. 3, line 63, Fig. 1).
“wherein the filter is configured to be arranged within the container and the concentration sensor is configured to be arranged outside of the container,”:  Waarvik discloses the filter element 34 is arranged inside the container (containment vessel 16), illustrated in Fig. 2 and Waarvik discloses the concentration sensors 64 are illustrated in Fig. 2 outside the container (containment vessel 16, Col. 3, line 45).
and the extraction line runs, starting from the filter, through the process connection to the concentration sensor,”:  Waarvik discloses the extraction line (conduit 26, Fig. 2) runs from the filter (filtering element 34, Fig. 2) through the process connection (probe 32, Fig. 2) and to the concentration sensor (sensors 64, Fig. 2).
“with the concentration sensor being connected to the pump”:  Waarvik discloses the concentration sensor (sensors 64) being connected to the pump (pump 28), illustrated in Fig. 2.
“and the pump conveys the essentially liquid container content from the container through the filter across the extraction line to the concentration sensor”:  Waarvik discloses via Figs. 1 and 2 the pump 28 conveys the content (growth medium 12, Col. 3, line 44) from the container (containment vessel 16, Col. 2, line 45) through the filter (filtering element 34) across the extraction line (conduit 26) to the concentration sensor (sensors 64).

Regarding claim 1, Waarvik teaches a measuring device for a container having a process connection for determining the concentration of a constituent in an essentially liquid container content (Col. 1, lines 4-9).  Further, Waarvik teaches an extraction lime having at least one bend, a filter (filter element 34) and a process connection (probe 32).  However, Waarvik does not explicitly teach the at least one bend of the extraction line is located between the filter and the process connection.
For claim 1, Waarvik teaches at least one bend in the extraction line (conduit 26, Fig. 1, Col. 3, line 64), which reads on the instant claim limitation of at least one bend of the extraction line. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Waarvik to include at least one bend of the extraction line is located between the filter and the process connection as taught by Waarvik, because Waarvik teaches although the invention has been described in detail with reference to preferred embodiments and specific examples, 

Claim 2: “wherein the extraction line is rotatably mounted in the process connection.”:  Waarvik discloses the extraction line (conduit 26) is secured to the process connection (probe 32) via a clamp or other equivalent means (Col. 4, lines 14-15, Fig. 2).  Further, Fig. 2 of Waarvik illustrate at bolt and nut mechanism with threading to displace the process connection (probe 32) from the extraction line (conduit 26).

Claim 3: “wherein the extraction line is displaceably mounted in the process connection.”:  Waarvik discloses the extraction line (conduit 26) is secured to the process connection (probe 32) via a clamp or other equivalent means (Col. 4, lines 14-15, Fig. 2).  Further, Fig. 2 of Waarvik illustrate a mechanism with threading configured to rotatably mount the process connection (probe 32) to the extraction line (conduit 26).

Claim 6: “wherein the pump is a peristaltic pump.”:  Waarvik discloses the pump 28 is a peristaltic pump (Col. 4, lines 30-31, Fig. 2).

Claim 8: “wherein the filter is a cloth screen.”:  Waarvik teaches a microporous filtering element can have a pore size of from about 0.001 microns to about 1.0 microns (Col. 2, lines 9-10).

Claim 13: “wherein the container further comprises a stirring tool.”:  Waarvik discloses a system 10 adapted to continuously monitor the chemistry of a cultured growth medium within a fermenter 14 and the fermenter includes a containment vessel 16 (container, Fig. 1); and a stirring tool (agitator 20, Col. 3, lines 48-48, Fig. 1) in the container (containment vessel 15, Fig. 1).

Claim 15: “A measuring method for determining the concentration of a constituent in an essentially liquid container content of a container,”:  Waarvik discloses the present invention relates generally to apparatus for measuring or testing the chemical, biochemical and physical properties of the soluble filtrate existing in a fermenter media and particularly to apparatus for continuously monitoring the same within a contained recombinant DNA system (Col. 1, lines 4-9); a system for continuously monitoring the chemistry of a liquid medium within a container (Col. 5, lines 39-40).  Further, Waarvik discloses the filtrate was subjected to test for enzyme concentration (Col. 4, lines 64-65).
“the measuring method comprising: conveying a container content from the container through a filter, the filter being configured to be arranged within the container, via an extraction line to a concentration sensor, the concentration sensor being configured to be arranged outside the container, by a pump”:  Waarvik disclose the container content (cultured or growth medium 12, Col. 3, line 44, Fig. 1) from the container (containment vessel 16, Col. 3, line 45, Fig. 1) through the filter (filtering element, 34, Col. 4, line 4, Fig. 2), further, the filter (filtering element 34) is configured to 
“wherein the extraction line pass through a process connection in the container”:  Waarvik discloses via Fig. 2, the extraction line (conduit 26) passes through a process connection (probe 32) in the container (vessel 16).

Regarding claim 15, Waarvik teaches a measuring device for a container having a process connection for determining the concentration of a constituent in an essentially liquid container content (Col. 1, lines 4-9).  Further, Waarvik teaches sensors 64 subject the withdrawn filtrate (essential liquid) to various tests and measurements by which the chemistry of the fermentation process can be continuously monitored and controlled (Col. 4, lines 35-39).  However, Waarvik does not explicitly teach the at least one bend of the extraction line is located between the filter and the process connection.
For claim 15, Waarvik teaches at least one bend in the extraction line (conduit 26, Fig. 1, Col. 3, line 64), which reads on the instant claim limitation of at least one bend of the extraction line. 


Claim 16: “wherein conveying the container content further comprises at least one of: (1) rotating the extraction line in the process connection and (2) shifting the extraction line in the process connection).”:  Waarvik discloses the extraction line (conduit 26) is secured to the process connection (probe 32) via a clamp or other equivalent means (Col. 4, lines 14-15, Fig. 2).  Further, Fig. 2 of Waarvik illustrate a mechanism with threading configured to rotatably mount the process connection (probe 32) to the extraction line (conduit 26); thus, rotating the extraction line (conduit 26) in the process connection (probe 32).


Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,683,207 A-Waarvik and further in view of US 7,875,448 B2-Furey.
Regarding claim 4, Waarvik teaches the invention discussed above in claim 1.  Further, Waarvik teaches sensor(s) discussed above.  However, Waarvik does not explicitly teach the senor(s) are flow sensors.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Waarvik to include other sensors such as flow sensors as taught by Furey, because Furey teaches other sensors can be included as desired and the sensors can be located in any convenient position on the container (Col. 8, lines 62-64).

Regarding claim 5, Waarvik teaches the invention discussed above in claim 4.  Further, Waarvik teaches sensor(s) discussed above.  However, Waarvik does not explicitly teach the senor(s) are flow sensors.
For claim 5, Furey teaches an invention relating to the field of cell bioreactors (Col. 1, line 13) and Furey teaches other sensors can be included as desired (Col. 8, lines 62-63), which can be configured to set the container content into a turbulent flow, which reads on the instant claim limitation of wherein the flow sensor is designed for setting the container content into a turbulent flow.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Waarvik to further include other sensors such as flow sensors as taught by Furey, because Furey teaches other sensors can be included as desired and the sensors can be located in any convenient position on the container (Col. 8, lines 62-64).

claim 7, Waarvik teaches the invention discussed above in claim 1.  Further, Waarvik teaches a measuring device, pump, and container discussed above.  However, Waarvik does not explicitly teach a return line connected to the pump and the container.
For claim 7, Furey teaches an invention relating to the field of cell bioreactors (Col. 1, line 13) and Furey teaches a return line (return tube 14, Col. 3, line 58, Fig. 1); Fig. 1 illustrates the return line (return tube 14) is connected to the pump (pump 20) and the container (bioreactor container 12), which reads on the instant claim limitation of a return line connected to the pump and the container.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Waarvik to include a return line as taught by Furey, because Furey teaches pressurized media is forced out of the filter and into a return tube (Col. 3, lines 57-58) and a bioreactor of the present invention, as noted, can be used with any conventional loop type bioreactor filtration system by simply attaching the outlet and return tubes or ports to the appropriate pump and filter system (Col. 9, lines 27-31).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,683,207 A-Waarvik and further in view of US 2013/0081995 A1-Larsen et al.
Regarding claim 9, Waarvik teaches the invention discussed above in claim 1.  Further, Waarvik teaches a filter also discussed above.  However, Waarvik does not teach the filter is a metal cloth screen.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Waarvik to include a filter composed of any material as taught by Larsen et al., because Larsen et al. teaches to enable the cells to pass therethrough but prevent the micro carriers from passing therethrough, filter 170 is typically made of a material, having pores in the size of about 15 microns to about 100 microns, with about 30 microns to about 100 microns being common. If desired, filter 170 can be expandable and/or resiliently stretchable; and examples of materials that can be used for filter 170 include polyester (PET), polyamide (PA), polypropylene (PP), and polyetheretherke tone (PEEK); other materials can also be used (Para. [0061], lines 15-23).




s 10-12 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,683,207 A-Waarvik and further in view of US 8,753,871 B2-West.
Regarding claim 10, Waarvik teaches the invention discussed above in claim 1.  Further, Waarvik teaches a concentration sensor (sensors 64).  However, Waarvik does not explicitly teach the sensor has a reaction time of less than one second.
For claim 10, West teaches an invention relating to systems and methods for managing process conditions in a container including bioreactors for cell cultures (Col. 1, lines 22-23) and West teaches the bioreactors can be monitored by sensors that measure conditions in the bioreactor as specified time (Col. 7, lines 1-4), which reads on the instant claim limitation of the sensor has a reaction time of less than one second.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Waarvik to include sensors that measure conditions in the bioreactor as specified time and therefore can have a reaction time of less than one second as taught by West, because West teaches the sensors can measure conditions in the bioreactor at specified time or continuously (Col. 7, lines 2-3) and the control system can determine that the sensor system 180 should perform a particular process or action based on data provided by the sensor system 180 or based on another condition (e.g., a time interval, a diagnostic condition, a calibration condition, etc., Col. 19, lines 29-33).  

Regarding claim 11, Waarvik teaches the invention discussed above in claim 1.  Further, Waarvik teaches sensors discussed above.  However, Waarvik does not explicitly teach the sensor(s) is a gas content sensor or a pH value sensor.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Waarvik to include sensors that is a pH value sensor as taught by West, because West teaches these conditions can be measured at specified times or continuously (Col. 7, lines 1-4).

Regarding claim 12, Waarvik teaches the invention discussed above in claim 1.  Further, Waarvik teaches sensors discussed above in claim 1.  However, Waarvik does not explicitly teach the sensor(s) is an oxygen content sensor or a CO2 content sensor.
For claim 12, West teaches sensors that measure conditions such as oxygen (Col. 7, line 3), which reads on the instant claim limitation of the sensor is an oxygen content sensor or a CO2 content sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Waarvik to include sensors that is an oxygen content sensor as taught by West, because West teaches these conditions can be measured at specified times or continuously (Col. 7, lines 1-4).



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,683,207 A-Waarvik and further in view of US 6,544,424 B1- Shevitz.
claim 14, Waarvik teaches the invention discussed above in claim 13.  Further, Waarvik teaches a process connection (probe 32) discussed above.  However, Waarvik does not explicitly teach a tri-clamp (TC) connection or an ingold connection.
For claim 14, Shevitz teaches a an invention relating to filtration systems, specifically filtration systems for biological fluids (Col. 1, lines 12-14) and an Ingold fitting for the fluid connector (Col. 6, line 41) and a triclamp fitting (TC, Col. 6, line 51), which reads on the instant claim limitation of a TC connection or an ingold connection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Waarvik to include an Ingold fitting or a triclamp fitting (TC) as taught by Shevitz, because Shevitz teaches these type of fittings are sanitary and leak-proof fittings known in the art (Col. 6, lines 40-41).


Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the top and middle of pg. 8 of Applicant’s remarks, pertaining to the limitation of “an extraction line having at least one bend located between the filter and the process connection”.  The reference of Waarvik teaches at least one bend in the extraction line (conduit 26) and Waarvik teaches a filter (filter element 34) and a process connection (probe 32).  Additionally, the reference of Waarvik teaches variations and 
Regarding the middle and the bottom of pg. 9 of Applicant’s remarks, pertaining to Applicant’s assertions that extraction line (conduit 26) does not have at least one bend located between the filter and the process connection (probe 32).  However, as discussed above in this section, Fig. 2 of Waarvik illustrates a bend in the extraction line (conduit 26); further, Waarvik teaches variations and modification can be made with respect to the invention and one of ordinary skill in the art, therefore, one of ordinary skill in the art can provide a modification to the invention of Waarvik to include at least one bend to be disposed between the filter and the process connection.  Additionally, the reference of Waarvik is relevant to the instant application because it relates to a system and a vessel or container for monitoring the chemistry of a liquid, while comprising a filter element, sensors, and the use of an agitator for stirring purposes of the content of the container or vessel, therefore, the reference Waarvik and the secondary references cited in the rejection above, are relevant to the field of invention of the instant application.
Regarding the top and middle of pg. 10 of Applicant’s remarks, as discussed above, the invention of Waarvik discloses the technical featured cited in the claims of the instant application.  Applicant asserts, the reference of Waarvik does not disclose a bend.  However, as discussed above in this section, the extraction line (conduit 26) illustrate conduit 26 forming a bend in Fig. 2 of Waarvik.  Further, Waarvik teaches variations and modifications to the invention can be achieved by one of ordinary skill in 
The reference of Waarvik discloses the resent invention relates generally to apparatus for measuring or testing the chemical, biochemical and physical properties of the soluble filtrate existing in a fermenter media (Col. 1, lines 4-7) and Waarvik disclose sensors 64 subject the withdrawn filtrate to various tests and measurements by which the chemistry of the fermentation process can be continuously monitored and controlled (Col. 4, lines 37-39), which is not a stark difference.  Also, the technical features presented in the claim have been addressed via the reference of Waarvik, and this reference also teaches variations and modifications can be made by one of ordinary skill in the art.  Further, the secondary references mentioned in the rejection above were used in combination with Waarvik to address the technical features of the dependent claims.
Regarding the middle and bottom of pg. 10 of Applicant’s remarks, pertaining to Applicant’s assertion that the reference of Waarvik does not comprise a bend.  For brevity, the discussion of the bend has been discussed above in this section, as well as the rejection.  Moreover, Fig. 2 of Waarvik illustrates a bend in the extraction line (conduit 26) and Waarvik teaches variations and modifications to the invention by one of ordinary skill in the art, therefore, the invention of Waarvik can be modified to accommodate the variations and modifications made by one of ordinary skill in the art.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        /MICHAEL L HOBBS/Primary Examiner, Art Unit 1799